DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 22 is objected to because of the following informality: line 1, “different lists” should be “different pointer lists”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is considered to be indefinite because it is unclear how (or under what condition) to incorporate a pointer indicating the corresponding segment in the library into a pointer list (last two lines).
Claim 4 is considered to be indefinite because it is unclear whether “the segment” (line 5) is the corresponding segment or the respective segment.
Claim 5 is considered to be indefinite because it is unclear whether “the segment” (line 2) is the corresponding segment or the respective segment.
Claim 14 is considered to be indefinite because there is no antecedent basis for “the driving for a plurality of pointers in the pointer list” (last line).
Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

b.	Independent claim 14 is allowable over the prior art of record because the prior art of record does not teach or suggest: “repeating the reading from the pointer list, the reading from the library the segment, and a driving for a plurality of pointers in the pointer list” as set forth in the claimed combination.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vinchon et al. (US Pat. No. 8,643,650 B1) discloses a system and method for approximating parametric curves may subdivide curves using a minimum number of subdivisions while meeting a given error tolerance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 12, 2021